Exhibit 10.1

 

 

DCB FINANCIAL CORP

2014 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD NOTICE

 

 

      Name of Award Recipient   Employee Number

 

  Street Address

 

          City   State   Zip

 

This Restricted Stock Award Notice sets forth the terms and conditions on which
an Award has been granted under the DCB Financial Corp 2014 Restricted Stock
Plan. Set forth below are the specific terms and conditions applicable to this
Award. Attached as Exhibit A are its general terms and conditions.

 

Restricted Stock Award   Effective Date   Class of Shares*   No. of Awarded
Shares*   Vesting Date(s)*  

 

*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

 

By signing where indicated below, DCB Financial Corp (the “Company”) grants this
Award upon the specified terms and conditions, and the Award recipient
acknowledges receipt of this Restricted Stock Award Notice, including Exhibit A,
and agrees to observe and be bound by the terms and conditions set forth herein.

 

      DCB FINANCIAL CORP   AWARD RECIPIENT

Name:

Title:

 

Instructions: This page should be completed by or on behalf of the Compensation
Committee. Any blank space intentionally left blank should be crossed out. An
Award consists of shares granted with uniform terms and conditions. Where shares
granted under an Award are awarded on the same date with varying terms and
conditions (for example, varying vesting dates), the awards should be recorded
as a series of grants each with its own uniform terms and conditions.

 



 

 

 

DCB FINANCIAL CORP

2014 RESTRICTED STOCK PLAN

RESTRICTED STOCK AWARD

 

General Terms and Conditions

 

Section 1. Size and Type of Award. The common shares, no par value, of DCB
Financial Corp (“Shares”) covered by this Award (“Awarded Shares”) are listed on
this Restricted Stock Award Notice. The Awarded Shares will be held by the
transfer agent for Shares of the Company or by such other entity designated by
the Committee in a restricted account on your behalf until such time as the
Awarded Shares vest pursuant to this Award Notice. You will be subject to income
tax on the Awarded Shares as and when they become vested.

 

Section 2. Vesting.

 

A. Vesting Dates. The Vesting Dates for your Awarded Shares are specified on
this Award Notice. On each Vesting Date, you will obtain unrestricted ownership
of the Awarded Shares that vest on that Vesting Date.

 

B. Forfeiture and Clawback. If you terminate service with the Company prior to a
Vesting Date, you will forfeit any Awarded Shares that are scheduled to vest on
that date. When you forfeit Awarded Shares, all of your interest in the Awarded
Shares will be canceled and any evidence of ownership that was provided for you
will be returned to the Compensation Committee, the Company or any agent
thereof, as applicable, to be used for future awards to others. You agree to
take any action and execute and deliver any document that the Company requests
to effect the return of your unvested Awarded Shares. In the event you do not
cooperate with the Company in this regard, you hereby appoint and designate the
Company as your attorney-in-fact for the purpose of taking any action and
signing any document, in your name, which the Company determines is necessary to
enforce the forfeiture.

 

Any Awarded Shares vested to you in the prior twenty-four (24) months by the
Company shall be subject to repayment within thirty (30) days upon the request
of the Company in the event that the amount or value of such Award Shares is
shown to be directly attributable to materially misleading financial statements;
provided, however, that in order for this clawback to be applicable you must
have prepared such materially misleading financial statements or contributed
materially misleading data which was then incorporated into such materially
misleading financial statements. If an overpayment of incentive compensation
results from a restatement of financial statements, the Company’s Board of
Directors shall have the discretion to consider the overpayment in awarding
future incentive compensation to you without regard to your role with respect to
the financial statements which are restated.

 

C. Accelerated Vesting. All of your Awarded Shares that have not previously
vested will become fully vested immediately, and without any further action on
your part, in the event of your death, Disability (as defined in the Plan), or
in the event a Change in Control (as defined in the Plan). You may designate a
Beneficiary to receive any Awarded Shares that vest upon your death using the
Beneficiary designation form attached as Appendix A.

 



 

 

 

D. Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or emeritus director of the Company or its affiliates.

 

Section 3. Dividends. You will receive any dividends declared by the Company
with a record date that is after the Effective Date specified in this Award
Notice but they will be paid to you by, and will be taxable in the same manner
as other compensation paid to you by, the Company; by signing this Award Notice
and accepting its terms, you direct the Company or any agent thereof, as
applicable, to remit to the Company for payment to you any dividends that any of
them may receive as the record holder of your unvested Awarded Shares.

 

Section 4. Voting Rights. You shall have the right to control all voting rights
relating to all unvested Awarded Shares. You will receive proxy materials for
voting in the same manner as other shareholders with Shares.

 

Section 5. Tax Consequences. Set forth below is a brief summary as of the
Effective Date of certain United States federal income tax consequences of the
award of Awarded Shares. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC
STATE, LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO YOU. YOU
UNDERSTAND THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THAT THE TAX LAWS
AND REGULATIONS ARE SUBJECT TO CHANGE.

 

A. You shall recognize ordinary income at the time or times your Awarded Shares
vest in an amount equal to the fair market value of such vesting Awarded Shares
on each Vesting Date and the Company shall be required to collect all the
applicable withholding taxes with respect to such income.

 

B. You will be solely responsible for the payment of all U.S. federal income and
other taxes, including any state, local or non-U.S. income or employment tax
obligation that may be related to the Awarded Shares, including any such taxes
that are required to be withheld and paid over to the applicable tax authorities
(the “Tax Withholding Obligation”).

 

C. Unless the Company, in its sole discretion, chooses to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (d) below,
your acceptance of this Award Notice constitutes your instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on your behalf a whole number of Awarded Shares
from those Awarded Shares that vest on the Vesting Date as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
applicable Tax Withholding Obligation. Such Awarded Shares will be sold on the
day the Tax Withholding Obligation arises or as soon thereafter as practicable.
You will be responsible for all brokers’ fees and other costs of sale, which
fees and costs may be deducted from the proceeds of the foregoing sale of
Awarded Shares, and you agree to indemnify and hold the Company and any
brokerage firm selling such Awarded Shares harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed your Tax Withholding Obligation, such excess cash will be
deposited into the securities account established with the brokerage service
provider for your Awarded Shares. You acknowledge that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
your Tax Withholding Obligation. Accordingly, you agree to pay to the Company as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Awarded shares described above.

 



 

 

 

D. At any time before any Tax Withholding Obligation arises, the Company may, in
its sole discretion, elect to satisfy your Tax Withholding Obligation through
Awarded Share withholding pursuant to this Section 5(d). As such, to the extent
the Company makes such an election, you hereby authorize the Company to withhold
shares otherwise deliverable upon vesting of the Awarded Shares with a fair
market value (as determined by the Company in its sole discretion) on the
Vesting Date equal to the Tax Withholding Obligation required to be withheld.

 

E. Unless the Tax Withholding Obligation of the Company and/or any affiliate are
satisfied, the Company shall have no obligation to release any vested Awarded
Shares to you.

 

Section 6. Amendment. This Award Notice may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between you and the Company; provided,
however, that this Award Notice may be unilaterally amended by the Company to
the extent required to comply with applicable law.

 

Section 7. Plan Provisions Control. This Award Notice, and the rights and
obligations created hereunder, shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Notice, the terms of the Plan, which
are incorporated herein by reference, shall control.

 



 

 

 

APPENDIX A TO RESTRICTED STOCK AWARD NOTICE

DCB FINANCIAL CORP

2014 RESTRICTED STOCK PLAN

Beneficiary Designation Form

 

GENERAL   INFORMATION Use this form to designate the Beneficiary(ies) who will
receive Shares available for distribution at the time of your death.

 

Name of   Award   Recipient  

 

BENEFICIARY
DESIGNATION Complete sections A and B. If no percentage shares are specified,
each Beneficiary in the same class (primary or contingent) shall have an equal
share. If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately

 

 

A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:

 

Name   Address   Relationship   Date of Birth   Share                        %  
                     %                        %

 

B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death with respect to all
outstanding Awarded Shares:

 

Name   Address   Relationship   Date of Birth   Share                        %  
                     %                        %

 



 

 

 

S H I understand that this Beneficiary Designation shall be effective only if
properly I E completed and received by the Corporate Secretary of DCB Financial
G R Corp prior to my death, and that it is subject to all of the terms and N E
and conditions of the Plan.  I also understand that an effective beneficiary    
designation revokes my prior designation(s) with respect to all outstanding    
Awarded Shares.

 

            Your Signature   Date  

 

 

Internal Use Only       Comments

 

This Beneficiary Designation was received by the Corporate Secretary of DCB
Financial Corp on the date indicated.

 

By         Authorized Signature   Date

 



 

